Citation Nr: 1823823	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-19 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The April 2011 rating decision denying entitlement to service connection for depression became final; no new and material evidence was received within one year of that decision.

2. Since the April 2011 rating decision became final, new and material evidence has been received.


CONCLUSION OF LAW

The April 2011 RO denial of service connection for depression became final, but the criteria for reopening the claim have been met. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties
		
As the Board is allowing the petition to reopen, any error is harmless regarding this matter.  Additional development on the merits is requested in the Remand section below. 

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108 (2012); 38 C.F.R. §3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board notes in this case that the Veteran has had medical training, as reflected on his DD-214, and it has taken into account this training.

The Veteran seeks to reopen his claim of entitlement for service connection for depression.  The RO first denied entitlement to service connection in an April 2011 rating decision.  The Veteran did not appeal this rating decision via a notice of disagreement filed with VA within one year of notification.  Subsequently, he filed a petition to reopen his claim of entitlement for service connection for depression, which was denied by the RO in a December 2013 rating decision, which is on appeal.

In April 2011, the RO denied service connection because there was no evidence of a clinical diagnosis of depression and no evidence of a medical link between the Veteran's service and disability.  It was noted that VA treatment records showed problems of symptoms of depression.  Evidence considered along with the April 2011 rating decision included the Veteran's statements, service treatment records, and VA treatment records.  The Board notes that evidence received with a year of this, to include a January 2012 VA mental health treatment report, note that the Veteran was taking medication for depression, but did not specially diagnosis depression.  The Board finds that such evidence, while new, is not material as the Veteran had exhibited depression symptoms at the time of the April 2011 rating decision and the January 2012 record does not reflect a diagnosis of depression.

Evidence received since the April 2011 rating decision became final included subsequent VA treatment records for mental health, including a diagnosis of depression from April 2014.  As such, there is new and material evidence towards one of the bases of the prior disallowance - a current disability.  As such, the claim of service connection for depression is reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for depression is allowed.


REMAND

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination or a medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

In regard to the Veteran's depression, he has been diagnosed with depression since at least April 2014 and suggested that his depression occurred in the military.  In this regard, the Veteran was trained as a medical specialist, according to his 
DD-214.  There is no examination or medical opinion of record, but there is competent evidence of a current disability and the Veteran's statements that his disease is associated with the Veteran's service met the low threshold for triggering VA's duty to assist to provide an examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records 
(3/16 SSOC indicates records have been obtained through March 2016) and associate them with the claims file.

2. After associating any records, schedule the Veteran for a VA examination for his depression.  The examiner is asked to provide an opinion on the following:

Is the Veteran's current depression at least as likely as not (50% probability or more) related to the Veteran's military service?

A comprehensive rationale must be provided for all opinions expressed. The examiner should consider the Veteran's statements as to the etiology of the Veteran's depression. If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.

3. Thereafter, readjudicate the issue on appeal and if the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


